            Case 5:20-mc-00111-CFK Document 3 Filed 12/10/20 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                  :            CIVIL ACTION
IN RE                                             :
                                                  :
EX PARTE APPLICATION OF JUAN                      :
MARIA ALTGELT TO OBTAIN                           :
DISCOVERY FOR USE IN FOREIGN                      :
PROCEEDINGS PURSUANT TO                           :
28 U.S.C. § 1782                                  :
                                                  :            No. 20-mc-111
                                                  :

                                         ORDER

          AND NOW, this 10th day of December 2020, the Ex Parte Application of

Juan Maria Altgelt for Judicial Assistance Pursuant to 28 U.S.C. § 1782 (ECF No.

1) is DENIED without prejudice. If an application is re-filed, Applicant Juan

Maria Altgelt must represent upon filing that the filing is directly related to this

filing.

          This Order is a final order. The Clerk of Court is directed to close this

matter.



                                                        BY THE COURT:

                                                        /s/ Chad F. Kenney

                                                        CHAD F. KENNEY, JUDGE




                                              1
